Exhibit 10.72 EQUITY PURCHASE AGREEMENT THIS EQUITY PURCHASE AGREEMENT (“Agreement”) is made as of the 20th day of April, 2010 by and among NATURALNANO, INC., a Nevada corporation with offices at 832 Emerson Street, Rochester, New York 14613 (“NATURALNANO”), WorldWide Medical Solutions, LLC, a New York limited liability company with offices at 17 Schoen Place, Pittsford, New York 14534 (“WMS”) and COMBOTEXS, LLC, a New York limited liability company with offices at 17 Schoen Place, Pittsford, NY 14534 (“COMBOTEXS”). WHEREAS, COMBOTEXS is a limited liability company organized and existing under the laws of the State of New York, wholly owned by WMS and engaged in the business of commercializing nano materials for the commercial, military and industrial markets; and WHEREAS, NATURALNANO is a corporation organized and existing under the laws of the State of Nevada and is a supplier of Halloysite nano tubes and other nano materials for commercial users; NOW THERFORE, in consideration of One Dollar ($1.00) and other good and valuable consideration, the receipt of which is hereby acknowledged, the Parties hereto agree as follows: 1.Purchase by NaturalNano of 51% Interest in COMBOTEXS. 1.1 Issuance of Common Stock (a)Subject to the terms and conditions of this Agreement,NATURALNANO agrees to issue to WMS at the Closing 20,000,000 shares of Common Stock, without par value, of NATURALNANO together with 40,000,000 Warrants [in the form as set forth in Exhibit A] to purchase additional common shares, and WMS agrees to sell to NATURALNANO a 51% equity interest in COMBOTEXS.The shares of Common Stock issued to WMS pursuant to this Agreement shall be referred to in this Agreement as the “NATURALNANO Shares.” (b)The Warrants (“Warrants”) shall entitle the holder to purchase shares of the Company’s Common Stock equal to 1 share for each Warrant.The Warrants shall have an exercise price of $0.05 per share (the “Warrant Exercise Price”) for the first twenty Million shares of NATURALNANO; an exercise price of $0.08 for the next Ten Million Warrants, and an exercise price of $0.10 per share for the final Ten Million Warrants. The Warrants shall have a term of five (5) years from and after the date on which they become exercisable and shall include terms permitting cashless exercise.If NATURALNANO remains an SEC reporting company, and separately reports COMBOTEXS’ revenue, the first TWENTY Million (20,000,000) Warrants will become exercisable on the date that NATURALNANO files a Form 10-Q, Form 10-K or any other filing with the SEC (“SEC Filings”) that shows gross sales for COMBOTEXS, together with the gross sales for COMBOTEX as shown on all SEC Filings filed by NATURALNANO from and after the Closing Date, exceeding one million dollars ($1,000,000.00) in the aggregate, net of sales or use taxes.The second TEN Million (10,000,000) Warrants will become exercisable on the date that NATURALNANO files a SEC Filing that shows gross sales for COMBOTEXS, together with the gross sales for COMBOTEXS as shown on all other SEC Filings filed by NATURALNANO from and after the Closing Date, exceeding three million dollars ($3,000,000.00) in the aggregate, net of sales or use taxes.The final TEN Million (10,000,000) Warrants will become exercisable on the first day of the first month after NATURALNANO files a SEC Filing that shows gross sales for COMBOTEXS, together with the gross sales for COMBOTEXS as shown on all - 1 - other SEC Filings filed by NATURALNANO after the Closing from and after the Closing Date, exceeding four million dollars ($4,000,000) in the aggregate, net of sales or use taxes.In the event that NATURALNANO shall cease to be an SEC reporting company or otherwise cease reporting COMBOTEXS’ revenue on a consolidated basis, the first TWENTY Million (20,000,000) Warrants will become exercisable on the first day of the first month after the gross sales of COMBOTEXS from and after the Closing Date, exceed one million dollars ($1,000,000.00) in the aggregate, net of sales or use taxes.The second TEN Million (10,000,000) Warrants will become exercisable on the first day of the first month after the gross sales of COMBOTEXS from and after the Closing Date, exceed three million dollars ($3,000,000.00) in the aggregate, net of sales or use taxes.The final TEN Million (10,000,000) Warrants will become exercisable on the first day of the first month after the gross sales of COMBOTEXS from and after the Closing Date, exceed four million dollars ($4,000,000) in the aggregate, net of sales or use taxes.In such case, gross sales shall be as determined by COMBOTEXS’ internal accounting staff or certified public accountants, and WMS shall have the right to conduct an audit of such sales at any time, but not more than once in any calendar year.
